Exhibit 15.3 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors Given Imaging Ltd: We consent to the incorporation by reference in the registration statement (File No. 333-111310 and 333-152335) on Form S-8 of Elron Electronic Industries Ltd. of our report dated March 7, 2013, with respect to the consolidated balance sheets of Given Imaging Ltd. (the “Company”) as of December 31, 2012 and 2011, and the related consolidated statements of income and comprehensive income, changes in equity and cash flows for each of the years in the three-year period ended December 31, 2012, which report appears in the December 31, 2012 annual report on Form 20-F of Elron Electronic Industries Ltd. Somekh Chaikin Certified Public Accountants (Israel) Member firm of KPMG International Haifa, Israel March 7, 2013
